PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ebm-papst Mulfingen GmbH & Co. KG
Application No. 16/600,836
Filed: 14 Oct 2019
For: Magnetic Element Holding Device
Patent No. 11,374,450
:
:
:	DECISION ON PETITION
:
:
:
Issued: 28 Jun 2022


This is a decision on the renewed petition under 37 CFR 1.55(f), filed July 21, 2022.

The petition under 37 CFR 1.55(f) is DISMISSED.

Effective with applications filed on or after March 16, 2013, 37 CFR 1.55(f)1 provides that:

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h), (i) and (j) of this section. If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and the exceptions in paragraphs (h), (i), and (j) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g). The time period in this paragraph does not apply in a design application. 

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay,

The petition fee set forth in 37 CFR 1.17(g).

Applicant previously filed a petition under 37 CFR 1.55(f) on February 16, 2022. However, the petition was dismissed in a decision mailed on May 27, 2022. The decision explained that Applicant had not provided the required showing of good and sufficient cause for the delay. In addition, the decision pointed out that because the issue fee was paid on April 4, 2022, it was possible that the application would issue before either the filing or granting of a renewed petition In that event, Applicant was instructed to submit a certificate of correction (along with the required fee) as a condition for granting the renewed petition under 37 CFR 1.55(f).  

Here, the instant application issued into a patent on June 28, 2022, prior to the filing of the instant renewed petition. However, Petitioner did not submit the required certificate of correction.  Accordingly, on renewed petition, Petitioner must submit a certificate of correction, together with the processing fee set forth under 37 CFR 1.17(i) ($140).  Petitioner must also submit the fee under 37 CFR 1.20(a) for a certificate of correction ($160).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web or Patent Center


Any questions concerning this decision should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 37 CFR 1.55(g) continues to provide that the claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 must, in any event, be filed within the pendency of the application and before the patent is granted. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, it must also be accompanied by the processing fee set forth in § 1.17(i), but the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and §1.323.